4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 5, and 24 are all the claims.
2.	Claims 8, 17, 20, 22 and 25-27 are canceled and Claims 1 and 24 are amended in the Response of 7/1/2022.
3.	Claims 1, 5, and 24 are all the claims under examination.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
4.	The rejection of Claims 1, 5, 8, 17, 20, 22, 24-25 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended the claims to incorporate the subject matter of canceled Claims 22 and 26 in order to claim that the gene signature profile is for the entire group and that the treatment therapy is atezolizumab in the method of treatment.
	
Scope of Enablement
5.	The rejection of Claims 1, 5, 8, 17, 20, 22, 24-25 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended the claims to incorporate the subject matter of canceled Claims 22 and 26 in order to claim that the gene signature profile is for the entire group and that the treatment therapy is atezolizumab in the method of treatment.

Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 25-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims. Claim 1 is amended to delete the phrase containing the “capable” language.
	
REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: the invention is free from the art and supported by the specification for: a method of treating a PD-L1- expressing NSCLC cancer patient with the PD-1 axis inhibitor, atezolizumab, as determined by the abundance of dendritic cells (DCs) in a tumor tissue sample characterized by enhanced expressions of XCR1, IRF8, BATF3 and FLT3, wherein the expression level of the markers over a standard reference level is an indicia for using atezolizumab for the treatment outcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
8.	Claims 1, 5, and 24 are allowed.
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643